Title: To Thomas Jefferson from James McHenry, 12 May 1786
From: McHenry, James
To: Jefferson, Thomas



Sir
Baltimore 12 May 1786

Mr. Bentelow who will have the honor to deliver you this letter is a native of France where he goes to forward some merchantile concerns. He has served with honor in our army as Captain, and is a respectable citizen of this place. It being natural for him to wish to pay his respects to the first minister of his adopted country, I have presumed to gratify so laudable a wish by presenting him to your Excellency.
I shall not pretend to give you any Congressional news as it is five months since I left Congress, and as you must have been regularly informed of every thing material by your old colleague Mr. Monro, provided his charming wife has not defrauded you of  his correspondence. In this quarter there is little deserving of notice, save the exertions we are making to found a university at Annapolis, and that our people begin to be convinced that general ignorance is the greatest enemy to good laws and the duration of a republic. Hence, we are attempting also an academy in this town, one at Elk ridge landing, and encouraging the lesser school establishment throughout the State.
I inclose you a few copies of our latest news papers, a weak pamphlet in favor of religious slavery, and some interesting debates in the Pennsylvania assembly, and am with the most perfect respect your Excellency’s most obt. & hble srt.,

James Mc Henry

